IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                            No. 99-40307
                          Summary Calendar



H & H FARMS, ET AL.,

                                     Plaintiffs,

STEVEN HANES,

                                     Plaintiff-Appellant,

versus

DAN GLICKMAN, Secretary of Agriculture,
U.S. DEPARTMENT OF AGRICULTURE,

                                     Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC Nos. 5:95-CV-74 &
                             5:96-CV-3
                       --------------------
                           March 8, 2000

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Steven Hanes, proceeding pro se, moves for leave to proceed

in forma pauperis (IFP), leave to file a brief out-of-time,

production of records and tapes of hearings conducted in the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-40307
                                  - 2 -

district court, 24-hour protection for his family members, and

consolidation of this appeal with all other appeals pending in

this court.

     Hanes appealed from an order which denied transfer and a

change of venue.   An appeal must be taken from a final decision.

See United States v. Cooper, 135 F.3d 960, 961, 962 (5th Cir.

1998) (“Although an appeal need not be from a final judgment,

still it must be from a final decision.”).    Hanes’ premature

notice of appeal is ineffective to confer jurisdiction on this

court.   See id. at 962-63.    Accordingly, the appeal is DISMISSED.

All pending motions are DENIED.